FAIRFAX News Release TSX Stock Symbol:FFH and FFH.U TORONTO, September 1, 2016 FAIRFAX ANNOUNCES QUARTERLY DIVIDEND ON SERIES C, D, E, F, G, H, I, J, K AND M PREFERRED SHARES AND QUARTERLY DIVIDEND RATE FOR SERIES D, F, H AND J SHARES Fairfax Financial Holdings Limited (“Fairfax”) (TSX: FFH and FFH.U) announces that it has declared the following quarterly dividends per share on its preferred shares: Series of Preferred Shares Dividend (C$) Payment Date Record Date Series C September 30, 2016 September 16, 2016 Series D September 29, 2016 Series E September 30, 2016 Series F September 29, 2016 Series G September 30, 2016 Series H September 29, 2016 Series I September 30, 2016 Series J September 29, 2016 Series K September 30, 2016 Series M September 30, 2016 Applicable Canadian withholding tax will be applied to dividends payable to non-residents of Canada. Fairfax has also determined the quarterly dividend rates in respect of the September 30, 2016 to December 29, 2016 dividend period for its floating rate preferred shares.The rates, together with the dividends per share payable for such period (if and when declared), are set forth below: Series of Preferred Shares Rate (%) Annualized Rate (%) Dividend (C$) Series D Series F Series H Series J Fairfax is a holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: John Varnell, Vice President, Corporate Development, at (416) 367-4941
